UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7306


KEITH JUBILEE, SR.,

                Plaintiff - Appellant,

          v.

EASTERN SHORE REGIONAL JAIL, operators; EASTERN SHORE REGIONAL
JAIL BOARD OF DIRECTORS, Governing Board,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-00652-JCC-TCB)


Submitted:   January 21, 2016             Decided:   March 2, 2016


Before WYNN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Jubilee, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith    Jubilee,   Sr.,   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.           Jubilee v.

Eastern Shore Reg’l Jail, No. 1:15-cv-00652-JCC-TCB (E.D. Va. May

26, 2015).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2